Order filed August 9. 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00128-CV
                                  ____________

                       CITY OF HOUSTON, Appellant

                                       V.

                  JIMMIE LEE JONES JUNIOR, Appellee


                 On Appeal from the Co Civil Ct at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1158605

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit C attached to
Plaintiff’s Response to Defendant’s Motion for Traditional Summary
Judgment.
      The clerk of the Co Civil Ct at Law No 4 is directed to deliver to the Clerk
of this court the original of Exhibit C attached to Plaintiff’s Response to
Defendant’s Motion for Traditional Summary Judgment., on or before August 16.
2022. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of Exhibit C attached to
Plaintiff’s Response to Defendant’s Motion for Traditional Summary Judgment., to
the clerk of the Co Civil Ct at Law No 4.



                                               PER CURIAM


Panel Consists of Justices Jewell, Spain, and Hassan.